                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


LARRY GIRALDES,                              No. 2:18-cv-1055 WBS AC P

               Plaintiff,
       v.

D. BAUGHMAN, et al.,                         AMENDED
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

Larry Giraldes, Jr., CDCR # D-72056, a necessary and material witness in a settlement
conference in this case on March 16, 2020, is confined in Mule Creek State Prison (MCSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Monday, March 16, 2020 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. This shall amend the writ issued January 8, 2020; the Clerk of Court is directed to
      immediately fax a copy of this order to the MCSP Litigation Coordinator.

   2. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place noted above, until completion
      of the settlement conference or as ordered by the court.

   3. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P.O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Magistrate Judge
Delaney at the time and place noted above, by video conference, until completion of the
settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: March 13, 2020
